       Case 1:20-cr-00017-JPW Document 44 Filed 06/19/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA               :    Crim. No. 1:20-CR-00017
                                       :
                                       :
                 v.                    :
                                       :
                                       :
                                       :
CHRISTOPHER COLLARE.                   :   Judge Jennifer P. Wilson
                                   ORDER
     AND NOW, on this 19th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED that the government’s motion for

reconsideration (Doc. 40) is GRANTED and Count 21 of the indictment (see Doc.

1 at 16) is REINSTATED. Accordingly, Defendant’s motion to dismiss (Doc. 24)

is DENIED IN ITS ENTIRETY.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
